305 F.2d 825
German S. LOPEZ, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 5981.
United States Court of Appeals First Circuit.
June 15, 1962.

Appeal from the United States District Court for the District of Massachusetts; Charles E. Wyzanski, Judge.
Edward J. Davis, Boston, Mass., for appellant.
William C. Madden, Asst. U. S. Atty., with whom W. Arthur Garrity, Jr., U. S. Atty., and John J. Curtin, Jr., Asst. U. S. Atty., were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
Judgment will be entered affirming the judgment of the District Court.